ROBERTSON, Judge.
This is an adoption case.
LaTonya Chienta Anderson (appellant) is the natural mother of an illegitimate child born March 2, 1988, when appellant was only seventeen-years old. Henry Hether-ington, Sr., and Louise Hetherington (ap-pellees) are the parents of the putative father of the child. Appellees have provided a home for the child as their own since she was two months old, allowing appellant visitation privileges.
On November 7, 1988, appellees filed a petition to adopt the child with the probate court of Mobile County. Accompanying the petition was a consent to adopt signed by the appellant on October 21, 1988, in the presence of the appellees, their attorney, and two of the attorney’s staff members. Although paternity was not established, Henry Hetherington, Jr., does not deny that he may be the father, and he signed a consent to adopt under the same circumstances.
After a March 2, 1989, hearing, the probate court issued an interlocutory order of adoption. A motion to reconsider was denied, and an appeal was taken to this court on the issue of whether there was a valid consent to adoption.
An interlocutory order of adoption is not appealable to this court. Davis v. Turner, 55 Ala.App. 366, 315 So.2d 602 (Ala.Civ. App.1975).
The judgment in this case is not a final judgment; therefore, it will not support an appeal. Davis.
Accordingly, this appeal is due to be dismissed,
APPEAL DISMISSED,
INGRAM, P.J., and RUSSELL, J., concur.